Case: 1:17-cv-01503-JG Doc #: 20 Filed: 09/09/20 1 of 6. PageID #: 1050



 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO
 ------------------------------------------------------------------
 KENNETH MATTHEWS,                                                :            CASE NO. 1:17-cv-1503
                                                                  :
            Petitioner,                                           :
                                                                  :
 vs.                                                              :            OPINION & ORDER
                                                                  :            [Resolving Doc. 1]
 CHARMAINE BRACY, Warden                                          :
                                                                  :
            Respondent.                                           :
 ------------------------------------------------------------------

 JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           On March 27, 2014, an Ohio jury found Petitioner Kenneth Matthews guilty of

 murder and felonious assault. 1 He now petitions for a writ of habeas corpus under 28

 U.S.C. § 2254 to vacate his conviction and sentence. 2 Respondent Bracy opposes the

 petition. 3 After a referral, the assigned magistrate judge recommends denying the petition, 4

 and Matthews objects. 5

           For the following reasons, the Court OVERRULES Petitioner’s objections, ADOPTS

 the report and recommendation, and DISMISSES this petition.

                                                           I.         Background

           On September 5, 2013, a Cuyahoga County Grand Jury indicted Petitioner

 Matthews on one count of aggravated murder, 6 one count of murder, 7 two counts of

 felonious assault, 8 and one count of firearm discharge on or near prohibited premises. 9


 1
   Doc. 8-1 at 13-19.
 2
   Doc. 1.
 3
   Doc. 8.
 4
   Doc. 14.
 5
   Doc. 17.
 6
   Ohio Rev. Code § 2903.01(A).
 7
   Ohio Rev. Code § 2903.02(B).
 8
   Ohio Rev. Code §§ 2903.11(A)(1) and (A)(2).
 9
   Ohio Rev. Code § 2923.162(A)(3); Doc. 8-1 at 5-8 (indictment).
Case: 1:17-cv-01503-JG Doc #: 20 Filed: 09/09/20 2 of 6. PageID #: 1051

 Case No. 1:17-cv-1503
 Gwin, J.

 The indictment alleged that Matthews shot and killed Bruce Jernigan with a firearm on a

 public road or highway. 10 Matthews pled not guilty. 11

         The case went to trial. The state presented eyewitness testimony that Matthews

 drove up to Jernigan and two friends. 12 After a vocal altercation, Matthews exited his

 vehicle and shot Jernigan in the face. 13

         On March 27, 2014, the jury found Matthews guilty on the murder count and both

 felonious assault counts, all with firearm specifications. 14 On March 31, 2014, the trial

 court sentenced Matthews to eighteen years to life and ordered restitution. 15

         On April 22, 2014, Matthews appealed. 16 On January 22, 2015, the Eighth District

 Court of Appeals affirmed his conviction but reversed the restitution order. 17

         On August 21, 2015, Matthews, then pro se, moved to file a delayed appeal with

 the Ohio Supreme Court. 18 On October 28, 2015, the Ohio Supreme Court denied

 Matthews’ motion and dismissed the case. 19

         On June 1, 2016, Matthews, still pro se, applied to reopen his direct appeal with the

 Ohio Court of Appeals. 20 On August 30, 2016, the Ohio Court of Appeals denied




 10
    Id.
 11
    Id. at 12.
 12
    Id. at 90. These facts are taken from the Ohio Court of Appeals’ opinion on direct appeal. The Court
 presumes they are correct unless Petitioner rebuts them with clear and convincing evidence. 28 U.S.C. §
 2254(e)(1).
 13
    Doc. 8-1 at 90.
 14
    Doc. 8-1 at 13-19.
 15
    Id. at 26.
 16
    Id. at 28.
 17
    Id. at 88-96.
 18
    Id. at 101.
 19
    Id. at 115.
 20
    Id. at 116, 228.
                                                      -2-
Case: 1:17-cv-01503-JG Doc #: 20 Filed: 09/09/20 3 of 6. PageID #: 1052

 Case No. 1:17-cv-1503
 Gwin, J.

 Matthews’ motion as untimely. 21 On December 8, 2016, Matthews moved for

 reconsideration. 22 On February 8, 2017, the Ohio Court of Appeals denied the motion. 23

           On July 17, 2017, Matthews, again pro se, petitioned this Court for a writ of habeas

 corpus under 28 U.S.C. § 2254. 24 He seeks to vacate his conviction and sentence on three

 grounds:

           GROUND ONE: There was insufficient evidence to convict Matthews for
           murder under O.R.C. 2903.02(B), which violated his Due Process protections
           under the Fourteenth Amendment to the U.S. Constitution. . . .

           GROUND TWO: Matthews was denied a fair trial when the trial court denied
           the State’s request to provide the jury with a lesser included offense instruction
           of involuntary manslaughter on Matthews’s Count 2 of murder, which violated
           his Due Process protections under the Fourteenth Amendment to the U.S.
           Constitution. . . .

           GROUND THREE: Matthews received ineffective assistance of counsel when
           counsel failed to raise as a claim in Matthews’s direct appeal the trial court’s
           denial of the State’s request for a lesser included offense instruction of
           involuntary manslaughter on the Count 2 charge of murder, in violation of his
           rights under the Sixth and Fourteenth Amendments to the U.S. Constitution. 25

           On September 9, 2019, Magistrate Judge Parker issued a report and

 recommendation, recommending this Court deny Matthews’ petition. 26 On November 12,

 2019, Matthews objected to the report and recommendation. 27




 21
    Id. at 142.
 22
    Id. at 172.
 23
    Id. at 197.
 24
    Doc. 1.
 25
    Id. at 4-6.
 26
    Doc. 14.
 27
    Doc. 19.
                                                  -3-
Case: 1:17-cv-01503-JG Doc #: 20 Filed: 09/09/20 4 of 6. PageID #: 1053

 Case No. 1:17-cv-1503
 Gwin, J.

                                              II.     Discussion

         Matthews objects to the Magistrate Judge’s recommendation that this Court find that

 “Matthews’ habeas claims are procedurally defaulted, because he failed to fairly present

 them at each level of the state courts’ ordinary review process.” 28 The Court reviews the

 objected-to report portion de novo. 29

         A federal court may not reach the merits of claims that a state prisoner procedurally

 defaulted. 30 “If, due to the petitioner's failure to comply with [a] procedural rule, the state

 court declines to reach the merits of the issue, and the state procedural rule is an

 independent and adequate grounds for precluding relief, the claim is procedurally

 defaulted.” 31

         The procedural default rule comes from the concept that federal courts do not

 second-guess state-law procedural rulings. If a state court has decided a state procedural

 issue, federal courts almost always accept the state court’s ruling on the state-law

 procedural issue.

         The Sixth Circuit uses a three-step analysis to determine whether a claim is

 procedurally defaulted. 32 Under this test, the Court decides whether: (1) the petitioner

 failed to comply with an applicable state procedural rule; (2) the state courts actually




 28
    Doc. 19 at 2; Doc. 14 at 21. Matthews also objects to the report’s recommendation that his grounds
 should be denied for lack of merit and that ground two is not a cognizable claim. Doc. 19 at 6, 10, 14, 19.
 Because the Court concludes that Matthews has procedurally defaulted on all three of his grounds, the Court
 does not consider these objections.
 29
    18 U.S.C. § 636(b)(1)(c).
 30
    Reed v. Farley, 512 U.S. 339, 354-55 (1994); Williams v. Anderson, 460 F.3d 789, 805-06 (6th Cir. 2006).
 31
    Williams, 460 F.3d at 806.
 32
    Maupin v. Smith, 785 F.2d 135, 138-39 (6th Cir. 1986).
                                                     -4-
Case: 1:17-cv-01503-JG Doc #: 20 Filed: 09/09/20 5 of 6. PageID #: 1054

 Case No. 1:17-cv-1503
 Gwin, J.

 enforced the state procedural sanction; and (3) the state procedural bar is an “independent

 and adequate” state ground on which the state can foreclose federal review. 33

            Matthews has procedurally defaulted on all three of his grounds. He failed to

 comply with Ohio’s deadline for filing appeals and the Ohio Supreme Court denied

 Matthews’s motion to file a delayed appeal. 34 “[A]pplicable Ohio court rules indicate that

 the denial of a motion for a delayed appeal is a procedural ruling, not a ruling on the

 merits.”35 “[Matthews’] grounds for relief have been procedurally defaulted.” 36

            The Court may excuse a petitioner’s procedural default if the petitioner shows

 “cause” for the procedural default and also shows “actual prejudice” from the alleged

 error. 37 “Demonstrating cause requires showing that an ‘objective factor external to the

 defense impeded [petitioner’s] efforts to comply’ with the state procedural rule.” 38 It is not

 necessary, however, to resolve the issue of prejudice if a petitioner does not show cause for

 the default. 39

            Matthews says he was unaware of Ohio’s filing deadlines. 40 He says his pro se

 status and prior counsels’ failure to tell him about the filing deadlines should excuse his

 procedural default. 41




 33
      Id.
 34
      Doc. 8-1 at 115.
 35
    Bonilla v. Hurley, 370 F.3d 494, 497 (6th Cir. 2004).
 36
    Id. (citing Simpson v. Jones, 238 F.3d 399, 406 (6th Cir. 2000)).
 37
    Maupin, 785 F.2d at 138-39.
 38
    Franklin v. Anderson, 434 F.3d 412, 417 (6th Cir. 2006) (quoting Murray v. Carrier, 477 U.S. 478, 488
 (1986)).
 39
      See Smith v. Murray, 477 U.S. 527, 533 (1986).
 40
    Doc. 19 at 4.
 41
    Id.
                                                       -5-
Case: 1:17-cv-01503-JG Doc #: 20 Filed: 09/09/20 6 of 6. PageID #: 1055

 Case No. 1:17-cv-1503
 Gwin, J.

            The Sixth Circuit has held that a petitioner’s “pro se status before the Ohio Supreme

 Court is insufficient to establish cause to excuse his procedural default.” 42 And the Sixth

 Circuit has held that a petitioner’s “ignorance of the law and procedural requirements for

 filing a timely notice of appeal is insufficient to establish cause to excuse his procedural

 default.” 43

            The Sixth Circuit’s precedent stops Matthews argument that there is cause for his

 procedural default. This Court may not consider Matthews’ grounds for habeas corpus

 relief.

                                                    III.   Conclusion

            The Court concludes that Petitioner Matthews has procedurally defaulted on all

 three grounds raised in his petition for habeas corpus relief.

            For the reasons above, this Court OVERRULES Petitioner’s objections, ADOPTS

 Magistrate Judge Parker’s Report and Recommendation, and DISMISSES Petitioner’s § 2254

 petition. The Court certifies that no basis exists upon which to issue a certificate of

 appealability. 44

            IT IS SO ORDERED.




 Dated: September 9, 2020                                        s/   James S. Gwin

                                                                 JAMES S. GWIN
                                                                 UNITED STATES DISTRICT JUDGE


 42
      Bonilla, 370 F.3d at 498 (citing Hannah v. Conley, 49 F.3d 1193, 1197 (6th Cir. 1995)).
 43
      Id.
 44
      28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).
                                                           -6-
